Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 7/12/2021 has been considered by the Examiner and made of record in the application file.



Claim Objections	
           Dependent claim 6 is dependent on claim 7.  Claim 7 should be claim 1. Appropriate correction is required.






Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
. 


         Claims 1, 9, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PG-Publication # 2022/0061049), in view of Kini et al. (U.S. PG-Publication # 2002/0059327).


          Consider claims 1-2, 9-10, 17-18 and 24-25, Chen et al. clearly disclose a method of wireless communication by a transmitting wireless device, the method comprising: 
          mapping a plurality of codeblocks (CBs) for a multi-slot transport block (TB) to a plurality of codeblock groups (CBGs) (fig. 8 (S802), par. 89 (code block groups (CBGs) are transmitted to a terminal on N slots), fig. 9 (a), par. );
          However, Chen et al. do not specifically disclose mapping a plurality of sets of one or more CBGs of the plurality of CBGs to a plurality of slots of the multi-slot TB. 
          In the same field of endeavor, Kini et al. clearly show:                   
          mapping a plurality of sets of one or more CBGs of the plurality of CBGs to a plurality of slots of the multi-slot TB, each set of CBGs being mapped to a respective slot of the plurality of slots such that all the CBs in each respective CBG are mapped to the respective slot and such that all the CBs in each respective CBG are entirely contained within the respective slot (fig. 4 (B), par. 86 (The CBG level granularity means that each bit in the multi-bit HARQ feedback 410 may represent a group of CB (i.e. CBG) 415, 420, 425, 430)); and 
          transmitting, to a receiving wireless device, the multi-slot TB including the plurality of CBs over the plurality of slots, each set of CBGs corresponding to a respective TB segment of a plurality of TB segments of the multi-slot TB (par. 86 (If all of CBs in the first CBG 415 are successfully decoded, the WTRU may determine the first bit representing the first CBG 415 as ACK); EN: This implies a transmission has taken place).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show mapping a plurality of sets of one or more CBGs of the plurality of CBGs to a plurality of slots of the multi-slot TB, as taught by Kini, so that resources can be utilized more efficiently. 



          Consider claim 2, and as applied to claim 1 above,
                          claim 10, and as applied to claim 9 above, 
                          claim 18, and as applied to claim 17 above, 
                          claim 25, and as applied to claim 24 above, 
Chen et al. clearly disclose the device as described.
          However, Chen et al. do not specifically disclose the CBG transmission information (CBGTI). 
          In the same field of endeavor, Kini et al. clearly show:                   
           transmitting, to the receiving wireless device in association with transmitting the multi-slot TB, CBG transmission information (CBGTI) indicating that the plurality of CBGs are CBGs of the multi-slot TB for identifying the plurality of CBs as CBs of the multi-slot TB (par. 119 (If the regular DCI 545 schedules the retransmission of CBG(s), the DCI 545 may include a CBG transmission information (CBGTI) field. The CBGTI field may include a bit map that has a one-to-one mapping with each CBG of the TB)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show the CBG transmission information (CBGTI) , as taught by Kini, so that resources can be utilized more efficiently.  




         Claims 3, 11, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PG-Publication # 2022/0061049), in view of Kini et al. (U.S. PG-Publication # 2002/0059327), and in view of Kim et al. (U.S. PG-Publication # 2018/0278368).


          Consider claim 3, and as applied to claim 1 above,
                          claim 11, and as applied to claim 9 above, 
                          claim 19, and as applied to claim 17 above, 
                          claim 26, and as applied to claim 24 above,  
Chen et al. clearly disclose the device as described.
          However, Chen et al. do not specifically disclose a same hybrid automatic repeat request (HARQ) process identifier (PID).
          In the same field of endeavor, Kim et al. clearly show:                   
           transmitting, to the receiving wireless device in association with transmitting the multi-slot TB, a same hybrid automatic repeat request (HARQ) process identifier (PID) for all CBGs of the multi-slot TB for identifying the plurality of CBs as CBs of the multi-slot TB (par. 170 (various information may be included in DCI for CBG-based (re)transmission. This may include a HARQ process identifier (PID), a new data indicator (which may be toggled for a new TB transmission….)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show a same hybrid automatic repeat request (HARQ) process identifier (PID) , as taught by Kim, so that resources can be utilized more efficiently.  



         Claims 4, 12, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PG-Publication # 2022/0061049), in view of Kini et al. (U.S. PG-Publication # 2002/0059327), and in view of Zhang et al. (U.S. PG-Publication # 2022/0116171).


          Consider claim 4, and as applied to claim 1 above,
                          claim 12, and as applied to claim 9 above, 
                          claim 20, and as applied to claim 17 above, 
                          claim 27, and as applied to claim 24 above,  
Chen et al. clearly disclose the device as described.
          However, Chen et al. do not specifically disclose a NDI for new data. 
          In the same field of endeavor, Kini et al. clearly show:                   
           transmitting, to the receiving wireless device in association with transmitting the multi-slot TB, a new data indicator (NDI) for a first slot of the plurality of slots indicating the CBGs of the respective set of one or more CBGs mapped to the first slot as new data (par. 128 (the BS (e.g., gNB) may utilize a DCI format that reuses the existing fields, for example, MCS/NDI/RV or the like, with a single bit flag, such as the existing NDI field or a new flag altogether to indicate whether these existing fields apply to the initial TB transmission)) and a NDI for all subsequent slots of the plurality of slots indicating the CBGs of the respective sets of one or more CBGs mapped to the subsequent slots as other than new data for identifying the plurality of CBs as CBs of the multi-slot TB (par. 129 (The BS (e.g., gNB) may use the NDI in order to inform the WTRU that the scheduled transmission is a CBG-based retransmission of a previously transmitted TB, and retransmit the same RV as the original)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show a NDI for new data, as taught by Kini, so that resources can be utilized more efficiently. 
          However, Chen and Kini do not specifically disclose a NDI for a first slot of the plurality of slots indicating the CBGs of the respective set of one or more CBGs.
          In the same field of endeavor, Zhang et al. clearly show:                   
          a NDI for a first slot of the plurality of slots indicating the CBGs of the respective set of one or more CBGs (fig. 17, par. 42 (FIG. 17… illustrating that in the case where a PDSCH occupies multiple slots, different TCIs are used for different slots and a TCI is associated with (CBGTI, CBGFI, MCS, RV, NDI))), and 
           a NDI for all subsequent slots of the plurality of slots indicating the CBGs of the respective sets of one or more CBGs (fig. 17, par. 42 (FIG. 17… illustrating that in the case where a PDSCH occupies multiple slots, different TCIs are used for different slots and a TCI is associated with (CBGTI, CBGFI, MCS, RV, NDI)))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show a NDI for new data, as taught by Kini, and show a NDI for a first slot of the plurality of slots indicating the CBGs of the respective set of one or more CBGs, as taught by Zhang, so that resources can be utilized more efficiently. 




         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PG-Publication # 2022/0061049), in view of Kini et al. (U.S. PG-Publication # 2002/0059327), and in view of Yeo et al. (U.S. PG-Publication # 2021/0226732).


          Consider claim 5, and as applied to claim 1 above, Chen et al. clearly disclose the device as described.
          However, Chen et al. do not specifically disclose the multi-slot TB accommodates a number of bits in excess of that which can be transmitted within a single slot. 
          In the same field of endeavor, Yeo et al. clearly show: 
          determining a size of the multi-slot TB such that the multi-slot TB accommodates a number of bits in excess of that which can be transmitted within a single slot (fig. 7 (711/713), par. 111 (MCS among control information included in the DCI may indicate a modulation scheme applied to a PDSCH and the size of data (e.g., TBS) that a base station desires to transmit to a terminal), par. 127 (The CRC 713 may be used for determining whether channel coding is successfully completed); EN: It would be obvious the size of the TB has to be determined according to the amount of data/CB/CBG intended to be transmitted); and 
          determining a number of CBs of the plurality CBs for the multi-slot TB based at least in part upon the size of the multi-slot TB, wherein the number of CBs is a number of CBs across all TB segments of the multi-slot TB (fig. 7 (721-727), par. 127 (A block obtained by adding the CRC 713 to the TB 711 may be divided into a plurality of CBs 721, 723, 725, and 727)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show the multi-slot TB accommodates a number of bits in excess of that which can be transmitted within a single slot, as taught by Yeo, so that resources can be utilized more efficiently. 




         Claims 14, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PG-Publication # 2022/0061049), in view of Kini et al. (U.S. PG-Publication # 2002/0059327), and Yeo et al. (U.S. PG-Publication # 2021/0226732), and in view of Talarico et al. (U.S. PG-Publication # 2022/0085924).

          Consider claim 21, and as applied to claim 17 above,Chen et al. clearly disclose the device as described.
          However, Chen et al. do not specifically disclose the multi-slot TB accommodates a number of bits in excess of that which can be transmitted within a single slot 
          In the same field of endeavor, Yeo et al. clearly show: 
          determine a size of the multi-slot TB such that the multi-slot TB accommodates a number of bits in excess of that which can be transmitted within a single slot (fig. 7 (711/713), par. 111 (MCS among control information included in the DCI may indicate a modulation scheme applied to a PDSCH and the size of data (e.g., TBS) that a base station desires to transmit to a terminal), par. 127 (The CRC 713 may be used for determining whether channel coding is successfully completed); EN: It would be obvious the size of the TB has to be determined according to the amount of data/CB/CBG intended to be transmitted); 
          determine a number of CBs of the plurality CBs for the multi-slot TB based at least in part upon the size of the multi-slot TB, wherein the number of CBs is a number of CBs across all TB segments of the multi-slot TB (fig. 7 (721-727), par. 127 (A block obtained by adding the CRC 713 to the TB 711 may be divided into a plurality of CBs 721, 723, 725, and 727));                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show the multi-slot TB accommodates a number of bits in excess of that which can be transmitted within a single slot, as taught by Yeo, so that resources can be utilized more efficiently . 
          However, Chen and Yeo do not specifically disclose determining a maximum number of CBGs.
          In the same field of endeavor, Talarico et al. clearly show: 
          determine a maximum number of CBGs for the multi-slot TB, wherein the maximum number of CBGs is a maximum number of CBGs across all TB segments of the multi-slot TB (par. 143 (In order to reduce this overhead, the CBG-based (re)transmission procedure may be configurable. A UE may be semi-statically configured by RRC signaling to enable CBG-based retransmission, and, as an example, the maximum number of CBGs per TB can be configured by RRC to be {2,4,6,8})). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, show the multi-slot TB accommodates a number of bits in excess of that which can be transmitted within a single slot, as taught by Yeo, and show determining a maximum number of CBGs, as taught by Talarico, so that resources can be utilized more efficiently. 


          Consider claim 28, and as applied to claim 24 above, 
                          claim 14, and as applied to claim 9 above, 
Chen et al. clearly disclose the device as described.
          However, Chen et al. do not specifically disclose determining a maximum number of CBGs. 
          In the same field of endeavor, Talarico et al. clearly show: 
          determine a maximum number of CBGs for the multi-slot TB, wherein the maximum number of CBGs is a maximum number of CBGs across all TB segments of the multi-slot TB (par. 143 (In order to reduce this overhead, the CBG-based (re)transmission procedure may be configurable. A UE may be semi-statically configured by RRC signaling to enable CBG-based retransmission, and, as an example, the maximum number of CBGs per TB can be configured by RRC to be {2,4,6,8}));                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show disclose determining a maximum number of CBGs, as taught by Talarico, so that resources can be utilized more efficiently . 
          However, Chen and Talarico do not specifically disclose. the CBG transmission information (CBGTI) 
          In the same field of endeavor, Kini et al. clearly show: 
          determine a number of the CBGs the CBs for a first TB segment are mapped to base at least in part on CBG transmission information (CBGTI) associated with the slot of the first TB segment (par. 119 (If the regular DCI 545 schedules the retransmission of CBG(s), the DCI 545 may include a CBG transmission information (CBGTI) field. The CBGTI field may include a bit map that has a one-to-one mapping with each CBG of the TB)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, show determining a maximum number of CBGs, as taught by Talarico, and show the CBG transmission information (CBGTI) , as taught by Kini, so that resources can be utilized more efficiently. 




         Claims 6-7, 13, 15, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PG-Publication # 2022/0061049), in view of Kini et al. (U.S. PG-Publication # 2002/0059327), and in view of Talarico et al. (U.S. PG-Publication # 2022/0085924).

          Consider claim 6, and as applied to claim 1 above, 
                          claim 13, and as applied to claim 9 above, 
Chen et al. clearly disclose the device as described.
          However, Chen et al. do not specifically disclose determining a maximum number of CBGs.
          In the same field of endeavor, Talarico et al. clearly show:  
          determining a maximum number of CBGs for the multi-slot TB, wherein the maximum number of CBGs is a maximum number of CBGs across all TB segments of the multi-slot TB (par. 143 (In order to reduce this overhead, the CBG-based (re)transmission procedure may be configurable. A UE may be semi-statically configured by RRC signaling to enable CBG-based retransmission, and, as an example, the maximum number of CBGs per TB can be configured by RRC to be {2,4,6,8})).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show determining a maximum number of CBGs, as taught by Talarico, so that resources can be utilized more efficiently. 



          Consider claim 7, and as applied to claim 1 above,
                          claim 15, and as applied to claim 9 above, 
                          claim 22, and as applied to claim 17 above, 
                          claim 29, and as applied to claim 24 above,  
Chen et al. clearly disclose the device as described.
          However, Chen et al. do not specifically disclose determining a maximum number of CBGs.
          In the same field of endeavor, Talarico et al. clearly show:  
          transmitting, to the receiving wireless device in association with transmitting the multi-slot TB, information indicating whether all CBGs of the plurality of CBGs for the multi-slot TB have been completed (par. 143 (Rel. 15 NR introduces the concept of code block groups (CBGs), wherein essentially a transport block (TB) is divided into smaller subsets, called CBGs. These groups are decoded by the UE, and the UE then sends HARQ feedback for each CBG)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show determining a maximum number of CBGs, as taught by Talarico, so that resources can be utilized more efficiently. 




         Claims 8, 16, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PG-Publication # 2022/0061049), in view of Kini et al. (U.S. PG-Publication # 2002/0059327), and in view Yoshioka et al. (U.S. PG-Publication # 2021/0314107),


          Consider claim 8, and as applied to claim 1 above, 
                          claim 16, and as applied to claim 9 above, 
                          claim 23, and as applied to claim 17 above, 
                          claim 30, and as applied to claim 24 above,
Chen et al. clearly disclose the device as described.
          However, Chen et al. do not specifically disclose a redundancy version (RV) is changed between CBGs of a TB segment of the multi-slot TB. 
          In the same field of endeavor, Yoshioka et al. clearly show:                   
          wherein at least one of: 
          a modulation coding scheme (MCS) is changed between TB segments of the multi-slot TB, 
          a redundancy version (RV) is changed between CBGs of a TB segment of the multi-slot TB (par. 43 (the user terminal controls the PDSCH reception in each slot assuming that a redundancy version (RV) applied to the PDSCH is changed in a certain order (for example, 0->2->3->1) in the K continuous slots)), or
          the CBGs mapped to different TB segments of the multi-slot TB include different sized CBGs.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Chen, and show a redundancy version (RV) is changed between CBGs of a TB segment of the multi-slot TB, as taught by Yoshioka, so that resources can be utilized more efficiently. 



Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
May 11, 2022